Citation Nr: 0915819	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-14 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to an initial rating higher than 30 percent 
for chronic muscular strain of the cervical spine.  

2. Entitlement to an initial rating higher than 20 percent 
for chronic muscular strain of the lumbosacral spine before 
December 1, 2008, from and an initial rating higher than 40 
percent from December 1, 2008. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1963 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2002 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In March 2009, prior to the promulgation of a decision in the 
appeal, the Veteran in writing notified the Board that he was 
withdrawing his appeal on the initial claims for increase for 
disabilities of the cervical and lumbosacral segments of the 
spine. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran on the initial claims for increase for disabilities 
of the cervical and lumbosacral segments of the spine have 
been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.202, 20.204 (2008). 

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the appeal, the VCAA, codified in part 
at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 
38 C.F.R § 3.159, amended VA's duties to notify and to assist 
a claimant in developing information and evidence necessary 
to substantiate a claim.

As all of the claims on appeal are withdrawn, there is no 
further duty to provide notification of how to substantiate 
the claims or to assist in developing the facts of the 
claims. 

REASONS AND BASES FOR FINDING AND CONCLUSION

The claims on appeal are an initial rating higher than 30 
percent for chronic muscular strain of the cervical spine and 
an initial rating higher than 20 percent for chronic muscular 
strain of the lumbosacral spine before December 1, 2008, and 
an initial rating higher than 40 percent from December 1, 
2008. 

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. § 20.202. 
Withdrawal may be made by the appellant. 38 C.F.R. § 20.204. 

In March 2009, prior to the promulgation of a decision in the 
appeal, the Veteran in writing withdrew his appeal of the 
initial claims for increase for disabilities of the cervical 
and lumbosacral segments of the spine. 

Accordingly, the Board does not have jurisdiction to review 
the claims and the appeal as to the claims is dismissed. 38 
U.S.C.A. § 7105. 


ORDER

The appeal of the claims for an initial rating higher than 30 
percent for chronic muscular strain of the cervical spine and 
for an initial rating higher than 20 percent for chronic 
muscular strain of the lumbosacral spine before December 1, 
2008, and an initial rating higher than 40 percent from 
December 1, 2008, is dismissed.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


